Citation Nr: 0029757	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  93-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin disorder of 
the feet.




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESSES AT HEARING ON APPEAL

The veteran and his friend



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to March 
1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating decision of 
the RO.  

In April 1995, the Board remanded the case to the RO for 
further development.  

In January 1996, the RO granted service connection for 
chronic ingrown toenails and assigned a noncompensable 
evaluation, effective on September 26, 1995.  A notice of 
disagreement with the rating assigned was received in March 
1996.  

Subsequently, a rating decision in February 1997 increased 
the evaluation for chronic ingrown toenails to 10 percent, 
effective on September 26, 1995.  A statement of the case was 
furnished in February 1997; however, a substantive appeal on 
that issue has not been received.  Thus, that matter is not 
in appellate status and will not be considered by the Board.  

In a September 1999 decision, the Board denied the veteran's 
claim for an increased rating for the service-connected post-
traumatic stress disorder.  The Board then remanded the new 
and material evidence issue for additional consideration by 
the RO.  



FINDINGS OF FACT

1.  In August 1989, the RO denied the veteran's claim of 
service connection for a skin disorder of the feet.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the August 
1989 rating decision.  

3.  The veteran's claim of service connection for a skin 
disorder of the feet is plausible and capable of 
substantiation.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a skin disorder of the feet.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a skin disorder of the feet.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


New and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (know 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In August 1989, the RO denied service connection for a skin 
disorder of the feet.  As the veteran did not file a timely 
Notice of Disagreement, the decision became final.  

At the time of the August 1989 rating decision, the evidence 
consisted of the veteran's service medical records, private 
medical evidence and the veteran's claim.  The service 
medical records included an August 1967 report indicating 
that the veteran had sores on his feet.  In January 1969, the 
veteran was seen complaining of an ingrown toe nail.  In 
April 1969, the veteran's right big toenail was removed.  In 
May 1969, the left big toenail was removed.  His separation 
examination revealed no abnormalities of the feet.  

Private post-service medical records included no evidence of 
foot problems.  

In the August 1989 rating decision, the RO denied the 
veteran's claim of service connection for a skin disorder of 
the feet on the basis that the evidence did not indicate that 
the veteran had a current skin disorder of the feet.  

The evidence submitted subsequent to the August 1989 rating 
decision includes private and VA medical evidence and 
statements and hearing testimony of the veteran and a friend.  

The Board finds particularly persuasive VA examination 
reports dated in October 1992 and January 1998.  The October 
1992 examiner diagnosed bilateral tinea pedis, and the 
January 1998 examiner diagnosed extensive onychomycosis of 
all toes of both feet.  The Board finds that the examination 
reports are so significant that the evidence must be 
considered in order to fairly decide the merits of the claim.  
The reports are certainly new, as they were not of record at 
the time of the August 1989 rating decision.  

Furthermore, the evidence is material as previously there was 
no evidence of current disability.  Accordingly, the Board 
finds that new and material evidence has been submitted to 
reopen the claim of service connection for a skin disorder of 
the feet.  


Well groundedness

As the veteran's claim of service connection for a skin 
disorder of the feet has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In light of the evidence of foot problems in service, the 
veteran's history of skin problems of the foot since service 
and the medical evidence of current disability, the Board 
finds the claim of service connection for a skin disorder of 
the feet to be well grounded.  See Savage v. Gober, 10 Vet. 
App. 488; 38 U.S.C.A. 5107(a); 38 C.F.R. § 3.303(b).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a skin disorder of the feet 
and the claim is well grounded, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim by the RO is 
required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Inasmuch as the veteran has submitted a well-grounded claim, 
the RO should arrange for a VA examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim remaining claims are 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
skin disorder of the feet since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the skin 
disorder of his feet.  All indicated 
tests must be conducted.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should provide an opinion as 
to the likelihood that any current skin 
disability of the feet is due to disease 
or injury which was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a de novo review the issue 
on appeal.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 


- 2 -


